UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7604



MELVIN B. COLEY,

                Plaintiff - Appellant,

          v.


WARDEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-01073-DKC)


Submitted:   June 5, 2008                  Decided:   June 26, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin B. Coley, Appellant Pro Se. Phillip Michael Pickus, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Melvin   B.   Coley   appeals   the   district    court’s   order

granting the Appellee’s Fed. R. Civ. P. 56 motion for summary

judgment on Coley’s 42 U.S.C. § 1983 (2000) claim.                We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.          See Coley v.

Warden, No. 8:07-cv-01073-DKC (D. Md. Sep. 27, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -